Citation Nr: 9914866	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-00 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for headaches 
with neck and shoulder pain.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1979 to August 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted service connection for 
headaches with neck and shoulder pain and assigned a 30 
percent rating.  The veteran appeals for a higher rating.

The Court has recently held that at the time of an initial 
rating in an original claim separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the Board will consider whether 
staged ratings are warranted in the present case.

In a rating action of May 1998, the RO continued a 10 percent 
evaluation for peptic ulcer disease, duodenotomy, head of 
pancreas, exploratory laparotomy.  However, the record does 
not show that a timely notice of disagreement (NOD), 
expressing disagreement in writing with the RO decision "and 
a desire to contest the result," was received to initiate an 
appeal on the issue.  The time limit for filing an NOD is 
within one year from the date that the agency mails notice of 
the adverse determination to the veteran.  If no NOD is filed 
within the prescribed period, the determination will become 
final.  38 C.F.R. § 20.201, 20.302 (1998).  Accordingly, that 
issue is not in appellate status. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The veteran's headaches are of frequency and severity to 
disturb sleep and to cause some interference with economic 
adaptability, but are not shown to be productive of 
prostrating attacks, photophobia, aura, vertigo or with other 
representative migraine symptomatology such that the nature 
of the disability is no more severe than a migraine 
disability with characteristic prostrating attacks averaging 
one in two months.

3.  The veteran's neck pain is productive of no more than 
moderate limitation of motion of the cervical spine. 

4.  The veteran's bilateral shoulder pain is not productive 
of limitation of motion of either arm to the shoulder level. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
headaches with neck and shoulder pain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.40, 
4.45, 4.71a, 4.124a, Diagnostic Codes 5201, 5290, 8100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has reported participation in the Persian Gulf 
Theater from September 1990 to March 1991.  The veteran's 
original claim for service connection for  headaches was 
denied by the RO.  In November 1994, legislation was enacted 
establishing entitlement to service connection for certain 
undiagnosed illnesses for veterans having served in the 
Southwest Theater of Operations.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446; 38 C.F.R. 
§ 3.317 (1998).  A review of previously denied claims was 
undertaken under the new legislative structure, which 
resulted in establishment of service connection for headaches 
with neck and shoulder pain effective from November 2, 1994 
at a disability level of 30 percent in this case.  

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the increased evaluation issue on appeal is well-grounded.  
As noted above, the Court has recently held that at the time 
of an initial rating in an original claim separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson, 
supra.  After examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to this claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (1998).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exascerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1. 

Under the provisions of Diagnostic Code 8100, a 50 percent 
evaluation is warranted for very frequent, completely 
prostrating, prolonged attacks productive of severe economic 
inadaptability; a 30 percent evaluation is warranted for 
characteristic prostrating attacks occurring an average of 
once each month for several months.  A 10 percent evaluation 
requires characteristic prostrating attacks averaging one in 
two months over the last several months.  

Under the provisions of Diagnostic Code 5290, severe 
limitation of motion of the cervical spine warrants a 30 
percent evaluation.  A moderate disability in these regards 
warrants a 20 percent evaluation, and slight limitation of 
motion warrants a 10 percent evaluation.  

Under Diagnostic Code 5201, limitation of motion of the major 
or minor arm at the shoulder level is assigned a 20 percent 
disability rating.  Limitation of motion of the major arm 
midway between the side and shoulder level is assigned a 30 
percent disability rating; whereas such limitation of motion 
of the minor arm remains at a 20 percent evaluation level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claim.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  After a comprehensive review 
of the record, the Board is of the opinion that the medical 
history of this disability for the pertinent period is fairly 
summarized by the VA medical opinion memorandum dated from 
August 1997. 

Upon VA examination in August 1997, the veteran described his 
headaches as continuous bifrontal headaches, which radiate to 
the occipital region and were somewhat relieved by Tylenol 
#3.  A cold cloth wrapped tightly around the forehead also 
relieved the symptomatology, as did heat, at times.  He 
described the headaches as sometimes excruciating, causing 
difficulty in concentrating and impairing daily activities.  
He also complained of soreness in the shoulders and neck.  
The intensity of the headaches was more severe in the 
evenings and also disturbed his sleep.  He denied double 
vision, aura, tinnitus, vertigo or weakness.  On physical 
examination, his neck had some muscular stiffness, but there 
was no sign of meningismus.  Cranial nerve examination showed 
him to be awake, alert and oriented times 3, able to follow 
simple and complex commands, able to do serial sevens and to 
name common objects.  Mini mental status examination was 
30/30.  Testing of specific nerves showed no abnormalities.  
Impression was chronic tension headaches.

The physician who conducted the spine examination in August 
1997 noted several diagnoses/impressions of osteoarthritis, 
however, no radiographic evidence supporting such an 
impression were located and repeated X-rays of the cervical 
spine and shoulders were within normal limits.

Upon neurology consultations in January and July 1998, the 
veteran reported the headaches were always there, 24 hours a 
day, but there was no allied nausea or vomiting.  Although he 
reported some blurring associated with the headaches, there 
was no photophobia.  The veteran said that he has worn a neck 
brace since November 1997 because turning his head caused 
increased headache symptomatology.  The assessment was mixed 
headaches, predominantly muscle.  

The veteran was afforded a joints examination in July 1997 
and that he has more recently reported wearing a neck brace.  
The examiner in July 1997 reported muscle spasms in the 
trapezius muscle in the left and right side of the neck and 
decreased range of motion of both the right and left 
shoulders.  No swelling was noted.  Shoulder range of motion 
was 0-130 degrees active and 0-180 degrees passive, 
bilaterally.  The examiner specifically noted the absence of 
pain in the shoulders.  Muscle strength in the upper 
extremity was 5 by 5, and deep tendon reflexes were 2+ 
bilaterally and equal.  No excess weakened movement or 
fatigability or incoordination was appreciated.  Some pain 
and tenderness was noted in the cervical region.  No flare-
ups of symptoms were described.  Cervical range of motion was 
0-50 degrees flexion with tenderness at 50, 0-30 degrees 
extension with tenderness at 30, bilateral lateral flexion  
0-25 degrees with tenderness at 25, and bilateral rotation 0-
25 degrees with tenderness at 25.  The examiner noted pain in 
the neck at the examination; the veteran showed verbal 
expression of tenderness and grimacing.

At his hearing in January 1998, the veteran reported being a 
student and studying for a Culinary Arts Degree from Sullivan 
College.  He reported his headaches were more severe in the 
evenings and interfered with his studying and concentration.  
He said that when he ran into a complicated problem, he had 
to take a recess to resaturate his bandana to "cool his 
brain."  The veteran also reported being employed by the VA.  
He left one job because it involved bending over, which 
caused increased headaches; however, he obtained another VA 
job that he was capable of performing.  He reported 
forgetting his proper schedule and that most times when going 
to the store he would forget items.  Except as otherwise 
synopsized, the veteran did not report losing time from work 
or school because of the severity of his headaches.  
Nevertheless, in his substantive appeal, the veteran reported 
that his life has been completely ruined due to head and 
shoulder injuries, "completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant 
100" percent.

A review of the clinical records and examination reports 
indicates that the veteran has reported blurred vision and 
occasional nausea, but he has denied photophobia associated 
with his headaches and, despite the frequency and occasional 
severity of the veteran's headaches, they have never been 
described as migrainous in nature.  That is, his headaches 
have not been attributed to a migraine syndrome; rather, they 
have been attributed to muscle tension.  The headaches are 
rated by analogy (38 C.F.R. § 4.20) to migraine headaches 
because there is no rating code for muscle tension headaches.  
Post-traumatic headaches are rated no more than 10 percent in 
the absence of a diagnosis of multi-infarct dementia with 
cerebral arteriosclerosis.  38 C.F.R. § 4.124a, code 8046.  
The Board finds no medical evidence or opinion that the 
veteran's headaches are severe to a degree that is analogous 
to the characteristic prostrating attacks associated with 
migraine headaches.  While the veteran has given a history of 
incapacitating headaches, clinical records are negative for 
any complaints or findings suggesting such attacks.  In 
further support of this conclusion, the Board notes that the 
veteran continues to pursue both education and employment, 
which indicates that, while the headaches may result in some 
industrial impairment, they are not completely prostrating or 
incapacitating in degree.  It is well to note that a 
disability itself is recognition that industrial capabilities 
are impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

Service connection is in effect for pain in the head, neck, 
and shoulder areas of unknown etiology, and, as noted above, 
the veteran's headache has been rated by analogy (38 C.F.R. 
§ 4.20) to a migraine syndrome.  Service connection is also 
in effect for neck and shoulder pain.  While service 
connection is not in effect for any underlying cervical spine 
disease or shoulder joint pathology, the veteran's neck and 
shoulder pain must be considered.

The most recent VA orthopedic examination showed that the 
veteran continues to have neck and bilateral shoulder pain 
with some muscle spasms and limitation of motion of the 
affected joints.  The question here is one of degree.  The 
degree of limitation of shoulder motion falls short of what 
is schedularly required for a compensable rating.  That is, 
there is no medical evidence to show that pain in either of 
the veteran's shoulders limits arm movement to the shoulder 
level.  See 38 C.F.R. § 4.71a, Code 5201.  It is pertinent to 
note that the there is no X-ray evidence of arthritis of 
either shoulder and, in any event, the veteran is not 
service-connected for arthritis of either shoulder.  As to 
his neck pain, there is definite limitation of motion of the 
cervical spine but it is clearly not consistent with more 
than moderate limitation of motion, which equates to no more 
than a 20 percent evaluation.  See 38 C.F.R. § 4.71a, code 
5290.  Thus, with a 10 percent rating warranted for 
headaches, and a noncompensable rating indicated for 
bilateral shoulder pain, the no more than 20 percent rating 
for limitation of motion of the cervical spine due to neck 
pain results in the current 30 percent evaluation.  An 
increased rating for headaches with bilateral shoulder and 
neck pain is not warranted.  

In summary, the Board finds that true prostrating attacks as 
found in true migraine are not documented.  The evidence as a 
whole shows that the veteran's headaches produce impairment 
which is somewhat analogous to migraines.  While the 
veteran's actual headaches may occur more frequently, in 
light of the absence of any clinical evidence of 
characteristic prostrating attacks or of symptomatology 
comparable to such attacks or of other representative 
migraine symptomatology, the veteran's headaches themselves 
are not productive of an evaluation in excess of 10 percent 
under Diagnostic Code 8100.  As the veteran's bilateral 
shoulder and neck pain are not productive of functional 
limitation to support ratings in excess of zero percent and 
20 percent, accordingly, a rating in excess of 30 percent is 
not warranted.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, as 
well as DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, 
the Court held that 38 C.F.R. §§ 4.40, 4.45 were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  38 
C.F.R. § 4.40.  The factors involved in evaluating, and 
rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement. 38 C.F.R. § 4.45.  Except 
for pain, which is the predominant basis of the current 
rating, the presence of other factors enumerated in these 
regulations have not been demonstrated by competent evidence.

While functional loss may be due to pain, it must be 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Clinical findings do not demonstrate limitation of 
motion due to pain or any other symptom that approaches a 
compensable degree for either shoulder.  Limitation of motion 
of the cervical spine can at most be characterized as 
moderately impaired, considering when limitation of motion 
and pain/tenderness was first evidenced at the outer 
boundaries of range of motion.

Under the circumstances, the preponderance of the evidence is 
against a rating in excess of 30 percent for headaches with 
shoulder and neck pain. 


The Board finds it important to note that that the veteran is 
service-connected for headaches, shoulder pain, and neck pain 
of unknown etiology.  Thus, any functional limitation 
attributable to a known diagnosis would not be for 
consideration.

Should the veteran's disability picture change in the future, 
he may be assigned higher ratings.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of more 
than the currently assigned evaluation.

Furthermore, the evidence does not reflect, nor is it 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's disabilities.  In that 
regard, the Board does not find that record reflects that the 
veteran's disabilities on appeal have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  In light of the foregoing, the Board finds that 
it is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a rating in excess of 30 percent for headaches 
with neck and shoulder pain is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

